Appeals by the defendant from two judgments of the Supreme Court, Suffolk County (D’Amaro, J.), both rendered August 15, 1985, convicting him of criminal possession of stolen property in the second degree under indictment No. 50/85, and grand larceny in the third degree under indictment No. 51/85, upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial of those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement authorities as the product of an unlawful arrest.
Ordered that the judgments are affirmed.
Probable cause is established, absent materially impeaching circumstances, where the victim of an offense communicates to the arresting officer information affording a credible ground for believing that the offense was committed, and identifies the accused as the perpetrator (see, People v Crespo, 70 AD2d 661). Contrary to the defendant’s contention, a review of the record supports a finding that materially impeaching circumstances were lacking. Thus, the police had probable cause to arrest the defendant and neither his statements, made after being advised of the Miranda warnings, nor the physical evidence seized during an inventory search were the tainted product of an unlawful arrest. Thompson, J. P., Brown, Niehoff and Rubin, JJ., concur.